Exhibit 10.3

EXECUTION VERSION

 

 

 

 

LOGO [g469205g53w74.jpg]

PLEDGE AND SECURITY AGREEMENT

dated as of

January 14, 2013

by

MARKETAXESS HOLDINGS INC.

and its

SUBSIDIARIES PARTY HERETO

in favor of

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I DEFINITIONS      1      1.1. Terms Defined in Credit
Agreement      1      1.2. Terms Defined in UCC      1      1.3. Definitions of
Certain Terms Used Herein      1      1.4. Commercially Reasonable Efforts     
6    ARTICLE II GRANT OF SECURITY INTEREST      6    ARTICLE III REPRESENTATIONS
AND WARRANTIES      8      3.1. Title, Perfection and Priority      8      3.2.
Type and Jurisdiction of Organization, Organizational and Identification Numbers
     8      3.3. Principal Location      9      3.4. Collateral Locations      9
     3.5. Deposit Accounts      9      3.6. Exact Names      9      3.7.
Letter-of-Credit Rights and Chattel Paper      9      3.8. Intellectual Property
     10      3.9. Real Property      10      3.10. No Financing Statements,
Security Agreements      10      3.11. Pledged Collateral      10    ARTICLE IV
COVENANTS      11      4.1. General      11      4.2. Receivables      12     
4.3. Inventory and Equipment      12      4.4. Delivery of Instruments,
Securities, Chattel Paper and Documents      13      4.5. Uncertificated Pledged
Collateral      13      4.6. Pledged Collateral      13      4.7. Intellectual
Property      14      4.8. Commercial Tort Claims      15      4.9.
Letter-of-Credit Rights      15      4.10. [Reserved]      15      4.11. No
Interference      15      4.12. Insurance      15      4.13. [Reserved]      16
     4.14. Deposit Account Control Agreements      16      4.15. Change of Name
or Location; Change of Fiscal Year      17    ARTICLE V EVENTS OF DEFAULT AND
REMEDIES      17      5.1. [Reserved]      17      5.2. Remedies      17     
5.3. Grantors’ Obligations Upon Default      19      5.4. Grant of Intellectual
Property License      19    ARTICLE VI ACCOUNT VERIFICATION; ATTORNEY IN FACT;
PROXY      20   

 

i



--------------------------------------------------------------------------------

  6.1. Account Verification    20   6.2. Authorization for Administrative Agent
to Take Certain Action    20   6.3. Proxy    21   6.4. Nature of Appointment;
Limitation of Duty    21 ARTICLE VII GENERAL PROVISIONS    22   7.1. Waivers   
22   7.2. Limitation on Administrative Agent’s and Secured Parties’ Duty with
Respect to the Collateral    22   7.3. Compromises and Collection of Collateral
   23   7.4. Secured Party Performance of Debtor Obligations    23   7.5.
Specific Performance of Certain Covenants    24   7.6. Dispositions Not
Authorized    24   7.7. No Waiver; Amendments; Cumulative Remedies    24   7.8.
Limitation by Law; Severability of Provisions    24   7.9. Reinstatement    24  
7.10. Benefit of Agreement    25   7.11. Survival of Representations    25  
7.12. Taxes and Expenses    25   7.13. Headings    25   7.14. Termination    25
  7.15. Entire Agreement    25   7.16. CHOICE OF LAW    25   7.17. CONSENT TO
JURISDICTION    26   7.18. WAIVER OF JURY TRIAL    26   7.19. Indemnity    26  
7.20. Counterparts    27 ARTICLE VIII NOTICES    27   8.1. Sending Notices    27
  8.2. Change in Address for Notices    27 ARTICLE IX THE ADMINISTRATIVE AGENT
   27 ARTICLE X CERTAIN REGULATORY RESTRICTIONS    27

 

ii



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

THIS PLEDGE AND SECURITY AGREEMENT (as it may be amended or modified from time
to time, the “Security Agreement”) is entered into as of January 14, 2013 by and
between MarketAxess Holdings Inc., a Delaware corporation (the “Borrower”), the
Domestic Subsidiaries of the Borrower listed on the signature pages hereto,
together with each other Subsidiary (other than a Broker-Dealer Subsidiary) that
may hereafter become party to this Security Agreement from time to time, in
accordance with the terms of the Credit Agreement (as hereinafter defined), by
executing a Supplement hereto in substantially the form of Annex I attached
hereto (all such Subsidiaries, together with the Borrower, the “Grantors”), and
JPMorgan Chase Bank, N.A., in its capacity as administrative agent (the
“Administrative Agent”) for the lenders party to the Credit Agreement referred
to below.

PRELIMINARY STATEMENT

The Borrower, the Administrative Agent, and the Lenders are entering into a
Credit Agreement dated as of January 14, 2013 (as it may be amended or modified
from time to time, the “Credit Agreement”). The Grantors (other than the
Borrower) are entering into a Guarantee Agreement dated as of the date hereof,
which is made by each such Grantor as a “Guarantor” thereunder in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties. The
Grantors are entering into this Security Agreement in order to induce the
Lenders to enter into and extend credit to the Borrower under the Credit
Agreement.

ACCORDINGLY, the Grantors and the Administrative Agent, on behalf of the Secured
Parties, hereby agree as follows:

ARTICLE I

DEFINITIONS

1.1. Terms Defined in Credit Agreement. All capitalized terms used herein and
not otherwise defined shall have the meanings assigned to such terms in the
Credit Agreement.

1.2. Terms Defined in UCC. Terms defined in the UCC which are not otherwise
defined in this Security Agreement are used herein as defined in the UCC.

1.3. Definitions of Certain Terms Used Herein. As used in this Security
Agreement, in addition to the terms defined in the first paragraph hereof and in
the Preliminary Statement, the following terms shall have the following
meanings:

“Accounts” has the meaning set forth in Article 9 of the UCC.

“Article” means a numbered article of this Security Agreement, unless another
document is specifically referenced.

“CFC Holdco” means any Domestic Subsidiary of the Borrower that has no material
assets other than Equity Interests in one or more CFC Subsidiaries and that
conducts no material business other than holding such Equity Interests.

“CFC Subsidiary” means any Subsidiary which is a “controlled foreign
corporation” within the meaning of Section 957 of the Internal Revenue Code.

“Chattel Paper” has the meaning set forth in Article 9 of the UCC.



--------------------------------------------------------------------------------

“Collateral” has the meaning set forth in Article II.

“Commercial Tort Claims” means the commercial tort claims of each Grantor
existing on the Effective Date and described on Schedule 4.8 with an anticipated
value (as reasonably determined by the Borrower in good faith) in excess of
$2,500,000, if any, and such commercial tort claims arising at a future time as
to which a Grantor is required to give notice to the Administrative Agent
pursuant to Section 4.8 hereof.

“Control” has the meaning set forth in Article 8 of the UCC or, if applicable,
in Sections 9-104, 9-105, 9-106 or 9-107 of Article 9 of the UCC.

“Controlled Affiliate” means, with respect to any Grantor, any Affiliate of such
Grantor that is Controlled (as defined in the Credit Agreement) by such Grantor.

“Copyrights” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all copyrights, rights and
interests in copyrights, works protectable by copyright, copyright
registrations, and copyright applications; (b) all renewals of any of the
foregoing; (c) all income, royalties, damages, and payments now or hereafter due
and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements for any of the foregoing;
(d) the right to sue for past, present, and future infringements of any of the
foregoing; and (e) all rights corresponding to any of the foregoing throughout
the world.

“Deposit Account Control Agreement” means an agreement, in form and substance
satisfactory to the Administrative Agent, among any Loan Party, a banking
institution (other than the Administrative Agent) holding such Loan Party’s
funds, and the Administrative Agent with respect to collection and control of
all deposits and balances held in a deposit account maintained by such Loan
Party with such banking institution.

“Deposit Accounts” has the meaning set forth in Article 9 of the UCC.

“Documents” has the meaning set forth in Article 9 of the UCC.

“Equipment” has the meaning set forth in Article 9 of the UCC.

“Excluded Accounts” means, collectively, any Deposit Account used for
(a) payroll (including all payroll taxes and withholdings, social insurance
payments and related amounts) and other employee wage and benefits deposit
accounts, (b) tax deposit accounts, including sales tax deposit accounts,
(c) fiduciary or trust deposit accounts on behalf of any Person that is not a
Loan Party, (d) any Deposit Account maintained with the Administrative Agent,
and (e) in the case of clauses (a) through (d), the funds or other property held
in or maintained in any such account;

“Excluded Equity” means any voting stock of (a) a CFC Subsidiary, (b) a CFC
Holdco, or (c) a Disregarded Entity that owns a CFC Holdco or CFC Subsidiary, in
each case in excess of 65% of the total combined voting power of all classes of
stock of such CFC Subsidiary, CFC Holdco or Disregarded Entity that owns a CFC
Holdco or CFC Subsidiary that are entitled to vote (within the meaning of
Section 1.956-2(c)(2) of the regulations of the United States Department of the
Treasury).

 

2



--------------------------------------------------------------------------------

“Excluded Property” means, collectively, with respect to any Grantor:

(i) (w) all Excluded Equity, (x) any Equity Interest of any CFC Subsidiary
indirectly owned by such Grantor, (y) without limiting either of foregoing
subclauses (w) or (x), prior to the earlier of (A) 90 days following the
Effective Date (or such longer period as the Administrative Agent shall agree to
in its sole discretion pursuant to Section 5.12 of the Credit Agreement), and
(B) the transfer of the shares of Capital Stock of each of MarketAxess Brazil,
MarketAxess Canada and MarketAxess Europe to MarketAxess Limited pursuant to the
Permitted Restructuring, the shares of Capital Stock of MarketAxess Brazil,
MarketAxess Canada and MarketAxess Europe and (z) the Equity Interests of
Greenline Financial Technologies, Ltd., a company organized under the laws of
England and Wales, for so long as the representation and warranty in
Section 3.19 of the Credit Agreement is true and correct; provided that such
representation and warranty shall be deemed true and correct if Greenline
Financial Technologies, Ltd. is merged, consolidated, amalgamated or dissolved
in each case in accordance with the Credit Agreement;

(ii) any asset of any CFC Holdco or CFC Subsidiary (or Disregarded Entity that
is a direct or indirect Subsidiary of such CFC Holdco or CFC Subsidiary,
provided however in the case of a Disregarded Entity that is a direct or
indirect Subsidiary of such CFC Holdco, such Disregarded Entity has no material
assets other than Equity Interests in one or more CFC Subsidiaries and conducts
no material business other than holding such Equity Interests);

(iii) any asset or property securing a purchase money obligation or Capital
Lease Obligation permitted to be incurred under the Credit Agreement, to the
extent that the terms of the agreements relating to such Lien would violate or
invalidate such purchase money obligation or Capital Lease Obligation or create
a right of termination in favor of, or require the consent of, any other party
thereto (other than any Grantor or any of its Controlled Affiliates), except to
the extent such prohibition or restriction is deemed ineffective under the UCC
or other applicable law (except that Proceeds thereof, as and to the extent the
assignment of which is expressly deemed effective under the UCC, notwithstanding
such prohibition shall constitute Collateral);

(iv) any asset or property, if a security interest therein is prohibited by
applicable law (including any requirement to obtain the consent of any
Governmental Authority or Person (other than any Grantor or any of its
Controlled Affiliates)) other than to the extent such prohibition is rendered
ineffective under the UCC or other applicable law notwithstanding such
prohibition;

(v) any rights of a Grantor arising under or evidenced by any contractual
obligation, security, contract, lease, instrument, license or other agreement to
the extent the grant of a security interest therein (i) is prohibited or
requires consent of any Person other than any Grantor or its Controlled
Affiliates (provided such Grantor exercises commercially reasonable efforts to
obtain such consent unless such Grantor believes, in its reasonable judgment,
that such prohibition is usual and customary in transactions of this type) under
applicable Law or under such contract or other asset, (ii) would constitute a
breach or default under such contractual obligation, security, contract, lease,
instrument, license or other agreement, or (iii) would result in the termination
of, or give the other parties thereto the right to terminate, accelerate, cancel
or otherwise alter such Grantor’s rights, titles and interests under (including
upon the giving of notice or the lapse of time or both) such contractual
obligation, security, contract, lease, instrument, license or other agreement
except to the extent such prohibition or restriction is deemed ineffective under
the UCC or other applicable law provided that (x) any such limitation described
in this subsection (iv) on the security interests granted under this Security
Agreement shall only apply to the extent that any such prohibition, resulting
breach or default, or right to terminate, accelerate or cancel or alter such
Grantor’s rights is not rendered ineffective pursuant to §9-406(d), §9-407(a),
§9-408(a) or §9-409 of the UCC or any successor provision or any other
applicable Law or principles of equity and (y) in the event of the termination
or elimination of any such prohibition or right or the requirement for any
consent contained in any applicable Law, contract or other asset, to the extent
sufficient to permit any such item to become Collateral hereunder, or upon the
granting of any such consent, or waiving or terminating any requirement for such
consent, a security interest in such contract or other asset shall be
automatically and simultaneously granted hereunder and shall be included as
Collateral hereunder (except that Proceeds thereof, as and to the extent the
assignment of which is expressly deemed effective under the UCC, notwithstanding
such prohibition shall constitute Collateral);

 

3



--------------------------------------------------------------------------------

(vi) any license or foreign, federal, state or local franchise, charter or
authorization, to the extent a security interest therein is prohibited or
restricted thereby, except to the extent such prohibition or restriction is
deemed ineffective under the UCC or other applicable law (except that Proceeds
thereof, as and to the extent the assignment of which is expressly deemed
effective under the UCC, notwithstanding such prohibition shall constitute
Collateral);

(vii) (b) asset or property to the extent a security interest therein would
result in adverse regulatory consequences, in each case as reasonably determined
by the Borrower with the written consent of the Administrative Agent (such
Administrative Agent consent not to be unreasonably withheld, delayed or
conditioned);

(viii) all Letter of Credit Rights, except to the extent perfection of a
security interest therein may be accomplished by the filing of financing
statements in appropriate form under the UCC in the office of the secretary of
state (or equivalent filing office) of the applicable Grantor’s jurisdiction of
organization;

(ix) any fee interest in real property if the fair market value of any such fee
interest (together with improvements), as reasonably determined in good faith by
the Borrower on the later of the Effective Date and the date of acquisition
thereof by the relevant Grantor, does not exceed $10,000,000;

(x) any assets located or titled outside of the United States or the pledge of
which or grant of a security interest therein would require registration or any
other action outside of the United States, except to the extent perfection of a
security interest therein may be accomplished by the filing of financing
statements in appropriate form under the UCC in the office of the secretary of
state (or equivalent filing office) of the applicable Grantor’s jurisdiction of
organization;

(xi) any asset or property with respect to which the Administrative Agent and
the Borrower reasonably agree in writing that any or all of the cost,
difficulty, burden or consequences (including adverse tax consequences) of
obtaining a security interest therein are excessive in relation to the benefit
to the Lenders of the security to be afforded thereby; and

(xii) any “intent to use” Trademark applications to the extent that, and solely
during the period in which, the grant of a security interest therein would
impair the validity or enforceability of such “intent to use” Trademark
applications under applicable federal law;

provided, that “Excluded Property” shall not include any Proceeds, products,
substitutions or replacements of any Excluded Property (unless such Proceeds,
products, substitutions or replacements would themselves otherwise constitute
Excluded Property).

“Exhibit” refers to a specific exhibit to this Security Agreement, unless
another document is specifically referenced.

“Fixtures” has the meaning set forth in Article 9 of the UCC.

“General Intangibles” has the meaning set forth in Article 9 of the UCC.

“Goods” has the meaning set forth in Article 9 of the UCC.

 

4



--------------------------------------------------------------------------------

“Guarantee Agreement” means that certain Guarantee Agreement dated as of the
date hereof made by the Grantors (other than the Borrower) in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties.

“Instruments” has the meaning set forth in Article 9 of the UCC.

“Inventory” has the meaning set forth in Article 9 of the UCC.

“Investment Property” has the meaning set forth in Article 9 of the UCC.

“Letter-of-Credit Rights” has the meaning set forth in Article 9 of the UCC.

“Licenses” means, with respect to any Person, all of such Person’s right, title,
and interest in and to (a) any and all licensing agreements or similar
arrangements in and to its Patents, Copyrights, or Trademarks, (b) all income,
royalties, damages, claims, and payments now or hereafter due or payable under
and with respect thereto, including, without limitation, damages and payments
for past and future breaches thereof, and (c) all rights to sue for past,
present, and future breaches thereof.

“Non-ECP Grantor” means any Grantor that is not an “eligible contract
participant” as defined in Section 1(a)(18) of the Commodity Exchange Act and
Regulation 1.3(m).

“Patents” means, with respect to any Person, all of such Person’s right, title,
and interest in and to: (a) any and all patents and patent applications; (b) all
inventions and improvements described and claimed therein; (c) all reissues,
divisions, continuations, renewals, extensions, and continuations-in-part
thereof; (d) all income, royalties, damages, claims, and payments now or
hereafter due or payable under and with respect thereto, including, without
limitation, damages and payments for past and future infringements thereof;
(e) all rights to sue for past, present, and future infringements thereof; and
(f) all rights corresponding to any of the foregoing throughout the world.

“Pledged Collateral” means all Instruments, Securities and other Investment
Property of each Grantor, whether or not physically delivered to the
Administrative Agent pursuant to this Security Agreement.

“Receivables” means the Accounts, Chattel Paper, Documents, Investment Property,
Instruments and any other rights or claims to receive money which are General
Intangibles or which are otherwise included as Collateral.

“Section” means a numbered section of this Security Agreement, unless another
document is specifically referenced.

“Security” has the meaning set forth in Article 8 of the UCC.

“Stock Rights” means all dividends, instruments or other distributions and any
other right or property which each Grantor shall receive or shall become
entitled to receive (in its capacity as a holder of Equity Interests) with
respect to, in substitution for or in exchange for any Equity Interest
constituting Collateral, any right to receive an Equity Interest and any right
to receive earnings, in which any Grantor now has or hereafter acquires any
right, issued by an issuer of such Equity Interest.

“Supporting Obligations” has the meaning set forth in Article 9 of the UCC.

 

5



--------------------------------------------------------------------------------

“Trademarks” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all trademarks (including
service marks), trade names, trade dress, and trade styles and the registrations
and applications for registration thereof and the goodwill of the business
symbolized by the foregoing; (b) all licenses of the foregoing, whether as
licensee or licensor; (c) all renewals of the foregoing; (d) all income,
royalties, damages, and payments now or hereafter due or payable with respect
thereto, including, without limitation, damages, claims, and payments for past
and future infringements thereof; (e) all rights to sue for past, present, and
future infringements of the foregoing, including the right to settle suits
involving claims and demands for royalties owing; and (f) all rights
corresponding to any of the foregoing throughout the world.

“UCC” means the Uniform Commercial Code, as in effect from time to time, of the
State of New York or of any other state the laws of which are required as a
result thereof to be applied in connection with the attachment, perfection or
priority of, or remedies with respect to, Administrative Agent’s or any Lender’s
Lien on any Collateral.

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

1.4. Commercially Reasonable Efforts. Notwithstanding anything to the contrary
in any Loan Document, if any Grantor is required to use commercially reasonable
efforts to achieve, cause or prevent an outcome, (i) such Grantor and its
Affiliates shall not be required to pay any amount to any Person or provide any
other consideration to any Person in order to achieve, cause or prevent (or
attempt to achieve, cause or prevent) such outcome, and (ii) the failure to
achieve, cause or prevent such an outcome or cause after the use of commercially
reasonable efforts to do so shall not constitute a Default or Event of Default.

ARTICLE II

GRANT OF SECURITY INTEREST

(a) Each of the Grantors hereby pledges, assigns and grants to the
Administrative Agent, on behalf of and for the ratable benefit of the Secured
Parties, a security interest in all of its right, title and interest in, to and
under all personal property and other assets, whether now owned by or owing to,
or hereafter acquired by or arising in favor of such Grantor (including under
any trade name or derivations thereof), and whether owned or consigned by or to,
or leased from or to, such Grantor, and regardless of where located (all of
which will be collectively referred to as the “Collateral”), including:

(i) all Accounts;

(ii) all Chattel Paper;

(iii) all Copyrights, Patents and Trademarks;

(iv) all Documents;

(v) all Equipment;

(vi) all Fixtures;

(vii) all General Intangibles;

(viii) all Goods;

 

6



--------------------------------------------------------------------------------

(ix) all Instruments;

(x) all Inventory;

(xi) all Investment Property;

(xii) all cash or cash equivalents;

(xiii) all letters of credit, Letter-of-Credit Rights and Supporting
Obligations;

(xiv) all Deposit Accounts with any bank or other financial institution;

(xv) all Commercial Tort Claims;

(xvi) all accessions to, substitutions for and replacements, proceeds (including
Stock Rights), insurance proceeds and products of the foregoing, together with
all books and records, customer lists, credit files, computer files, programs,
printouts and other computer materials and records related thereto and any
General Intangibles at any time evidencing or relating to any of the foregoing;

to secure the prompt and complete payment and performance when due of the
Secured Obligations.

(b) Notwithstanding the foregoing, the security interest created by this
Security Agreement shall not extend to, and the term “Collateral” shall not
include, any Excluded Property; provided, however, that if any Excluded Property
would have otherwise constituted Collateral, when such property ceases to be
Excluded Property, such property shall be deemed at all times from and after the
date thereof to constitute Collateral unless and until such property again
constitutes Excluded Property. From and after the Effective Date, each Grantor
shall use commercially reasonable to prohibit to become effective in any
contracts, Instruments, Chattel Paper, letters of credit, bonds, guarantees or
Documents to which such Grantor is a party a provision that would restrict,
prohibit or require a consent of any Person to the creation, attachment or
perfection of the security interest granted herein, unless such Grantor
believes, in its reasonable judgment, that such restriction, prohibition or
requirement of consent is usual and customary in transactions of such type.

(c) Also notwithstanding the foregoing, no Collateral of a Non-ECP Grantor will
be used to pay or serve as Collateral securing Secured Obligations to the extent
such Secured Obligations are not guaranteed by such Non-ECP Grantor pursuant to
the Guarantee Agreement.

(d) The security interests granted pursuant to this Security Agreement shall be
perfected by:

(i) filings of financing statements pursuant to the UCC in the office of the
secretary of state (or equivalent filing office) of (x) in the case of any
Grantor that is a “Registered Organization” (as such term is defined in
Section 9-102(70) of the UCC), the State of such Grantor’s jurisdiction of
organization or (y) in the case of any Grantor that is not a Registered
Organization, the State in which such Grantor’s chief executive office is
located;

(ii) filings in the United States Patent and Trademark Office or the United
States Copyright Office, as applicable, with respect to Intellectual Property
registered with the United States Patent and Trademark Office or the United
States Copyright Office, as applicable;

 

7



--------------------------------------------------------------------------------

(iii) delivery to the Administrative Agent to be held in its possession of all
Collateral consisting of certificated Equity Interests in all Subsidiaries
(other than Equity Interests in Immaterial Subsidiaries and Excluded Property);

(iv) only to the extent expressly requested in writing by the Administrative
Agent (other than with respect to the delivery of the Equity Interests described
in clause (d)(iii) above which shall be delivered without further request by the
Administrative Agent in accordance with this Security Agreement), delivery to
the Administrative Agent to be held in its possession of all Collateral
consisting of Instruments, notes, certificated debt securities and certificated
Equity Interests (in each case, other than Excluded Property and any assets
located outside of the United States) to the extent otherwise required to be
delivered pursuant to Article IV; and

(v) to the extent expressly required under Section 4.14, the execution and
delivery of Deposit Account Control Agreements solely with respect to Deposit
Accounts maintained with a bank (as defined in the UCC) other than the
Administrative Agent;

provided that (i) no Grantor shall be required to take any perfection steps with
respect to any Deposit Accounts maintained with the Administrative Agent and
(ii) notwithstanding anything to the contrary herein, the provisions of Article
IV that would otherwise require automatic delivery of Collateral subject to
clause (d)(iv) shall be deemed to be superseded by clause (d)(iv) and delivery
of possession of such Collateral shall only be required to the extent expressly
requested in writing by the Administrative Agent.

(e) Notwithstanding anything to the contrary in any of the Loan Documents, none
of the Grantors shall be required to take any action to perfect the security
interests granted pursuant to this Security Agreement by any means other than
those set forth in clause (d), provided that nothing contained in this clause
(e) shall in any way limit the availability of any remedies permitted under
Section 5.2.

(f) Notwithstanding clause (d), the certificated Equity Interests of MarketAxess
Corporation and MarketAxess Technologies Inc. shall be sent to the
Administrative Agent by overnight courier on the Effective Date and the
certificated Equity Interests of Greenline Financial Technologies, Inc. and
MarketAxess Limited shall be sent to the Administrative Agent by overnight
courier within 10 Business Days of the Effective Date.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each Grantor represents and warrants to the Administrative Agent and the Secured
Parties that:

3.1. Title, Perfection and Priority. Such Grantor has good and valid rights in
or the power to transfer rights in the Collateral with respect to which it has
purported to grant a security interest hereunder, free and clear of all Liens
except for Permitted Liens, and has all necessary power and authority to grant
to the Administrative Agent the security interest in the Collateral pursuant
hereto. When financing statements have been filed in the appropriate offices
against such Grantor in the location listed for such Grantor on Exhibit H, the
Administrative Agent will have a fully perfected first priority security
interest (subject to Permitted Liens) in that Collateral in which a security
interest may be perfected by filing financing statements in such offices.

3.2. Type and Jurisdiction of Organization, Organizational and Identification
Numbers. As of the Effective Date, the type of entity of such Grantor, its state
of organization, the organizational number issued to it by its state of
organization, its federal employer identification number and any previous state
of its organization within six months of the Effective Date are set forth on
Exhibit A.

 

8



--------------------------------------------------------------------------------

3.3. Principal Location. As of the Effective Date, such Grantor’s mailing
address and the location of its place of business (if it has only one) or its
chief executive office (if it has more than one place of business), are
disclosed in Exhibit A; as of the Effective Date, such Grantor has no other
places of business except those set forth in Exhibit A.

3.4. Collateral Locations. As of the Effective Date, all of such Grantor’s
locations where Collateral is located are listed on Exhibit A, and Exhibit A
indicates which of such locations have Collateral located on them with a value
in excess of $5,000,000. As of the Effective Date, all of said locations are
owned by such Grantor except for (i) locations which are leased by such Grantor
as lessee and designated in Part VII(b) of Exhibit A, and (ii) locations at
which Inventory is held in a public warehouse or is otherwise held by a bailee
or on consignment as designated in Exhibit A.

3.5. Deposit Accounts. As of the Effective Date, all of such Grantor’s Deposit
Accounts that constitute Collateral are listed on Exhibit B, other than Deposit
Accounts in which the average daily balance, as reasonably determined by the
Borrower, does not exceed $100,000 in the aggregate.

3.6. Exact Names. As of the Effective Date, such Grantor’s name in which it has
executed this Security Agreement is the exact name as it appears in such
Grantor’s organizational documents, as amended, as filed with such Grantor’s
jurisdiction of organization. As of the Effective Date, except as set forth on
Schedule 3.6, such Grantor has not, during the past five years, been known by or
used any other corporate or fictitious name, or been a party to any merger or
consolidation, or been a party to any acquisition.

3.7. Letter-of-Credit Rights and Chattel Paper. As of the Effective Date,
Exhibit C lists all Letter-of-Credit Rights (other than Supporting Obligations)
and Chattel Paper of each Grantor that constitute Collateral having a value per
Letter-of-Credit Right and per item of Chattel Paper in excess of $2,000,000
(the “Material Chattel Paper”). Subject to the provisions of clause (d) of
Article II, all action by such Grantor reasonably requested by the
Administrative Agent to protect and perfect the Administrative Agent’s Lien on
each item listed on Exhibit C (including the delivery of all originals) has been
duly taken. Upon the taking of all necessary perfection steps, subject to the
provisions of clause (d) of Article II, the Administrative Agent will have a
fully perfected first priority security interest in the Collateral listed on
Exhibit C, subject only to Permitted Liens, to the extent such perfection steps
are sufficient to perfect the Administrative Agent’s security interest therein.
As of the Effective Date, the aggregate amount (as reasonably determined by the
Borrower in good faith) of all of the Grantors’ collective Letter-of-Credit
Rights and collective Chattel Paper does not exceed $2,500,000.

3.8. Accounts and Chattel Paper.

(a) The names of the obligors (to the knowledge of the Grantors) with respect to
amounts owed (as reasonably determined by the Borrower in good faith) in excess
of $100,000 per obligor, amounts owing and due dates with respect to the
Accounts and Chattel Paper included in the Collateral are and will be correctly
stated in all material respects in the records of such Grantor relating thereto.

(b) [Reserved].

 

9



--------------------------------------------------------------------------------

3.9. Intellectual Property. As of the Effective Date, such Grantor does not have
any interest in, or title to, any material registered Patent, Patent
application, registered Trademark, Trademark application or registered
Copyright, in each case constituting Collateral (the foregoing, collectively,
the “Registered Intellectual Property”) except as set forth in Exhibit D. This
Security Agreement is effective to create a valid and continuing Lien and,
subject to the provisions of clause (d) of Article II, upon filing of
appropriate financing statements in the offices listed on Exhibit H and this
Security Agreement (or a short form security agreement consistent with the terms
hereof) with the United States Copyright Office and the United States Patent and
Trademark Office, fully perfected first priority security interests (subject to
Permitted Liens) in favor of the Administrative Agent on such Registered
Intellectual Property to the extent such intellectual property is registered
with the United States Copyright Office or the United States Patent and
Trademark Office, such perfected security interests are enforceable as such as
against any and all creditors of and purchasers from such Grantor; and all
action reasonably requested by the Administrative Agent to protect and perfect
the Administrative Agent’s Lien on such Grantor’s Registered Intellectual
Property shall have been duly taken.

3.10. Real Property. The legal description, county and street address of each
property owned in fee by any Grantor as of the Effective Date and constituting
Collateral on which any Fixtures having an aggregate value per property (as
reasonably determined by the Borrower in good faith) in excess of $2,000,000 are
located is set forth in Exhibit F.

3.11. No Financing Statements, Security Agreements. Except for financing
statements set forth on Schedule 3.11 hereto, as of the Effective Date, no
financing statement or security agreement describing all or any portion of the
Collateral which has not lapsed or been terminated naming such Grantor as debtor
has been filed or is of record in the office of the Secretary of State, or the
equivalent filing office, in the jurisdiction of organization of any Grantor any
jurisdiction except for financing statements or security agreements naming the
Administrative Agent on behalf of the Secured Parties as the secured party and.

3.12. Pledged Collateral.

(a) As of the Effective Date, Exhibit G sets forth a complete and accurate list
of all Equity Interests constituting Pledged Collateral and, to the extent of
any Pledged Collateral other than Equity Interests, such other Pledged
Collateral having an individual value (as reasonably determined in good faith by
the Borrower) in excess of $1,000,000. Such Grantor (together with one or more
other Grantors) are the direct, sole beneficial owners and sole holders of
record of the Pledged Collateral listed on Exhibit G as being owned by such
Grantor or such Grantor and one or more other Grantors, free and clear of any
Liens, except for Permitted Liens. Such Grantor further represents and warrants
that (i) all Pledged Collateral constituting an Equity Interest has been (to the
extent such concepts are relevant with respect to such Pledged Collateral) duly
authorized, validly issued, are fully paid and non-assessable, and (ii) with
respect to any certificates delivered to the Administrative Agent representing
an Equity Interest, either such certificates are Securities as defined in
Article 8 of the UCC as a result of actions by the issuer or otherwise, or are
not Securities.

(b) In addition, as of the Effective Date, (i) none of the Pledged Collateral
has been issued or transferred in violation in any material respect of the
securities registration, securities disclosure or similar laws of any
jurisdiction to which such issuance or transfer is subject, (ii) no options,
warrants, calls or commitments of any character whatsoever (A) exist relating to
the Pledged Collateral or (B) obligate the issuer of any Equity Interest
included in the Pledged Collateral to issue additional Equity Interests (to any
Person other than a Grantor), and (iii) no consent, approval, authorization, or
other action by, and no giving of notice, filing with, any governmental
authority or any other Person is required for the pledge by such Grantor of the
Pledged Collateral pursuant to this Security Agreement or for the execution,
delivery and performance of this Security Agreement by such Grantor, or for the
exercise by the Administrative Agent in compliance with this Security Agreement
of the voting or other rights expressly provided for in this Security Agreement
or for the remedies in respect of the Pledged Collateral pursuant to this
Security Agreement, except as may be required in connection with such
disposition by the UCC, bankruptcy laws (if applicable) or laws affecting the
offering and sale of securities generally.

 

10



--------------------------------------------------------------------------------

(c) Except as set forth in Exhibit G, as of the Effective Date, such Grantor
(either solely or together with one or more Grantors) owns 100% of the issued
and outstanding Equity Interests which constitute Pledged Collateral.

ARTICLE IV

COVENANTS

From the date of this Security Agreement, and thereafter until this Security
Agreement is terminated, each Grantor agrees that:

4.1. General.

(a) Collateral Records. Such Grantor will maintain complete and accurate (in all
material respects) books and records with respect to the Collateral and,
following the occurrence and during the continuation of an Event of Default,
furnish to the Administrative Agent, such reports relating to the Collateral as
the Administrative Agent shall from time to time reasonably request.

(b) Authorization to File Financing Statements; Ratification. Such Grantor
hereby authorizes the Administrative Agent to file, and if requested will
deliver to the Administrative Agent, all financing statements and other
documents and take such other actions, subject to the provisions of clause
(d) of Article II, as may from time to time be reasonably requested by the
Administrative Agent in order to maintain a first perfected security interest
in, and, if applicable, Control of, the Collateral (subject to Permitted Liens).
Any financing statement filed by the Administrative Agent may be filed, subject
to the provisions of clause (e) of Article II, in any filing office in any UCC
jurisdiction and may (i) indicate the Collateral (1) as all assets of such
Grantor or words of similar effect, regardless of whether any particular asset
comprised in the Collateral falls within the scope of Article 9 of the UCC of
such jurisdiction, (2) as all personal property and other assets of such
Grantor, whether now owned by or owing to, or hereafter acquired by or arising
in favor of such Grantor, or (3) by any other description which reasonably
approximates the description contained in this Security Agreement, and
(ii) contain any other information required by part 5 of Article 9 of the UCC
for the sufficiency or filing office acceptance of any financing statement or
amendment, including (A) whether such Grantor is an organization, the type of
organization and any organization identification number issued to such Grantor,
and (B) in the case of a financing statement filed as a fixture filing, a
sufficient description of real property to which the Collateral relates. Such
Grantor also agrees to furnish any such information described in the foregoing
sentence to the Administrative Agent promptly upon request.

(c) Further Assurances. Such Grantor will, upon the occurrence and during the
continuation of an Event of Default, if so requested by the Administrative
Agent, furnish to the Administrative Agent, as often as the Administrative Agent
requests, statements and schedules further identifying and describing the
Collateral and such other reports and information in connection with the
Collateral as the Administrative Agent may reasonably request, all in such
detail as the Administrative Agent may reasonably specify. Such Grantor also
agrees to take any and all actions reasonably necessary to defend title to the
Collateral against all persons and to defend the security interest of the
Administrative Agent in the Collateral and the priority thereof against any Lien
(other than a Permitted Lien).

 

11



--------------------------------------------------------------------------------

(d) Disposition of Collateral. No Grantor will Dispose of the Collateral except
for Dispositions (x) specifically permitted pursuant to Section 6.03 of the
Credit Agreement, or (y) by any Grantor that is an Immaterial Subsidiary.

(e) Liens. No Grantor will create, incur, or suffer to exist any Lien on the
Collateral except Permitted Liens.

(f) Other Financing Statements. No Grantor will authorize the filing of any
financing statement naming it as debtor covering all or any portion of the
Collateral, except for financing statements (i) naming the Administrative Agent
on behalf of the Secured Parties as the secured party, and (ii) in respect of
other Permitted Liens. Subject to Section 9.18 of the Credit Agreement, each
Grantor acknowledges that it is not authorized to file any financing statement
or amendment or termination statement with respect to any financing statement,
except with respect to the financing statement in favor of First Bank, without
the prior written consent of the Administrative Agent, (i) subject to such
Grantor’s rights under Section 9-509(d)(2) of the UCC, and (ii) except for
financing statements of the type referred to in the immediately preceding
sentence.

(g) [Reserved].

(h) Compliance with Terms. Each Grantor will perform and comply with all
obligations relating to the Collateral contained in any Loan Document to which
it is a party.

4.2. Receivables.

(a) Collection of Receivables. Except as otherwise provided in this Security
Agreement, each Grantor will collect and enforce, at such Grantor’s sole
expense, all amounts due or hereafter due to such Grantor under the Receivables
in accordance with such Grantor’s reasonable business judgment.

(b) Delivery of Invoices. After the occurrence and during the continuation of an
Event of Default, such Grantor will deliver to the Administrative Agent
immediately upon its request duplicate invoices with respect to each Account
bearing such language of assignment as the Administrative Agent shall specify.

(c) Electronic Chattel Paper. Upon the request of the Administrative Agent upon
the occurrence and during the continuation of a Specified Event of Default, such
Grantor shall take all steps necessary to grant the Administrative Agent Control
of all electronic chattel paper with an individual value (as reasonably
determined by the Borrower in good faith) in excess of $2,000,000 in accordance
with the UCC and all “transferable records” as defined in each of the Uniform
Electronic Transactions Act and the Electronic Signatures in Global and National
Commerce Act.

4.3. Inventory and Equipment. Except for exceptions to the following that could
not reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect, such Grantor will, in accordance with its customary business
practices, (i) do all things necessary, in the reasonable determination of such
Grantor, to maintain, preserve, protect and keep the Inventory and the Equipment
in each case constituting Collateral in good repair and working and saleable
condition (ordinary wear and tear and obsolescence excepted) and (ii) make all
repairs, renewals and replacements reasonably deemed necessary by it so that its
business carried on in connection therewith may be properly conducted at all
times.

 

12



--------------------------------------------------------------------------------

4.4. Delivery of Instruments, Securities, Chattel Paper and Documents. Such
Grantor will (a) deliver to the Administrative Agent promptly upon execution of
this Security Agreement the originals of all Chattel Paper constituting
Collateral with an individual value (as reasonably determined by the Borrower in
good faith) in excess of $2,000,000, and Securities and Instruments in each case
to the extent constituting Collateral with an individual value (as reasonably
determined by the Borrower in good faith) per Security or Instrument in excess
of $2,000,000 constituting Collateral (if any then exist), (b) hold in trust for
the Administrative Agent upon receipt and promptly notify the Administrative
Agent in writing thereof and (c) upon the request of the Administrative Agent,
deliver to the Administrative Agent any Chattel Paper, Securities and
Instruments with an individual value per item of Chattel Paper, per Security or
per Instrument (in each case, as reasonably determined by the Borrower in good
faith) in excess of $2,000,000 constituting Collateral, and (c) upon the
Administrative Agent’s reasonable written request, deliver to the Administrative
Agent (and thereafter hold in trust for the Administrative Agent upon receipt
and immediately deliver to the Administrative Agent) any Document with an
individual value per Document (as reasonably determined by the Borrower in good
faith) in excess of $2,000,000 evidencing or constituting Collateral.

4.5. Uncertificated Pledged Collateral. Upon the occurrence and during the
continuation of an Event of Default, each Grantor will permit the Administrative
Agent from time to time to cause the appropriate issuers that are Controlled by
a Grantor (and, if held with a securities intermediary, such securities
intermediary) of uncertificated securities or other types of Pledged Collateral
not represented by certificates to mark their books and records with the numbers
and face amounts of all such uncertificated securities or other types of Pledged
Collateral not represented by certificates and all rollovers and replacements
therefor to reflect the Lien of the Administrative Agent granted pursuant to
this Security Agreement. Without limiting the foregoing, upon the occurrence and
during the continuation of an Event of Default, upon the request of the
Administrative Agent, each Grantor will, with respect to Pledged Collateral in
excess of $2,000,000 held with a securities intermediary, cause such securities
intermediary to enter into a control agreement with the Administrative Agent, in
form and substance satisfactory to the Administrative Agent, giving the
Administrative Agent Control.

4.6. Pledged Collateral.

(a) Changes in Capital Structure of Issuers. Except as not prohibited by the
Credit Agreement or under Section 4.1(d), no Grantor will (i) if such issuer is
Controlled by such Grantor, permit or suffer any issuer of Equity Interests
constituting Pledged Collateral to dissolve, merge, liquidate, retire any of its
Equity Interests or other Instruments or Securities evidencing ownership, reduce
its capital, sell or encumber all or substantially all of its assets (except for
Permitted Liens and sales of assets permitted pursuant to Section 4.1(d)) or
merge or consolidate with any other entity, or (ii) vote any Pledged Collateral
in favor of any of the foregoing.

(b) Issuance of Additional Securities. Except as expressly permitted under the
Credit Agreement, no Grantor will permit or suffer the issuer (if such issuer is
Controlled by such Grantor) of an Equity Interest constituting Pledged
Collateral to issue additional Equity Interests, any right to receive the same
or any right to receive earnings, except (i) to such Grantor or any other
Grantor, (ii) to any other holder of such Equity Interests on a ratable basis or
(iii) as required by law.

(c) Registration of Pledged Collateral. Each Grantor will permit any
registerable Pledged Collateral to be registered in the name of the
Administrative Agent or its nominee at any time at the option of the Required
Lenders following the occurrence and during the continuance of an Event of
Default and without any further consent of such Grantor.

(d) Exercise of Rights in Pledged Collateral.

 

13



--------------------------------------------------------------------------------

(i) Without in any way limiting the foregoing and subject to clause (ii) below,
the Grantors shall have the right to exercise all voting rights or other rights
relating to the Pledged Collateral for all purposes not prohibited by this
Security Agreement, the Credit Agreement or any other Loan Document to which the
applicable Grantor is a party; provided however, that no vote or other right
shall be exercised or action taken which would have the effect of materially
impairing the rights of the Administrative Agent under this Security Agreement
in respect of the Pledged Collateral.

(ii) Each Grantor will permit the Administrative Agent or its nominee at any
time after the occurrence and during the continuation of an Event of Default,
following written notice to the Borrower (which may be by electronic mail), to
exercise all voting rights or other rights relating to the Pledged Collateral,
including, without limitation, exchange, subscription or any other rights,
privileges, or options pertaining to any Equity Interest or Investment Property
constituting Pledged Collateral as if it were the absolute owner thereof.

(iii) If any Grantor shall become entitled to receive or shall receive
(a) dividends and interest paid or payable other than in cash in respect of any
Pledged Collateral, and instruments and other non-cash property received,
receivable or otherwise distributed in respect of, or in exchange for, any
Pledged Collateral that is otherwise required under this Security Agreement to
be delivered to the Administrative Agent, or (b) to the extent in violation of
the Credit Agreement, any dividends or other distributions paid upon or in
respect of any Pledged Collateral that is otherwise required under this Security
Agreement to be delivered to the Administrative Agent upon the liquidation or
dissolution of an issuer, such Grantor shall accept the same as the agent of the
Administrative Agent, hold the same in trust for the Administrative Agent and,
to the extent the related Pledged Collateral is required to be delivered to the
Administrative Agent hereunder, shall forthwith deliver the same to the
Administrative Agent as Pledged Collateral in the same form as so received (with
any endorsement reasonably requested by the Administrative Agent).

4.7. Intellectual Property.

(a) Except to the extent prohibited by law, each Grantor will use its
commercially reasonable efforts to secure all consents and approvals necessary
or appropriate for the grant of the security interests in favor of the
Administrative Agent pursuant to this Agreement in any License that is material
to the business of the Grantors (taken as a whole) held by such Grantor (it
being acknowledged that the enforcement of or other exercise of remedies in
connection with such security interests may be prohibited by or constitute a
change in control (however termed) under any such License).

(b) Except for exceptions to the following that could not reasonably be expected
to have a Material Adverse Effect, each Grantor shall notify the Administrative
Agent immediately if it knows or has reason to know that any application or
registration relating to any Patent, Trademark or Copyright (now or hereafter
existing) may become abandoned or dedicated, or of any adverse determination or
development (including the institution of, or any such determination or
development in, any proceeding in the United States Patent and Trademark Office,
the United States Copyright Office or any court) regarding the Grantor’s
ownership of any Patent, Trademark or Copyright, its right to register the same,
or to keep and maintain the same.

 

14



--------------------------------------------------------------------------------

(c) On a quarterly basis, concurrently with the delivery of financial statements
and a Compliance Certificate pursuant to Section 5.01 of the Credit Agreement,
each Grantor shall provide an update to the Administrative Agent as to the
filing of an application, either directly by such Grantor or through any agent,
employee, licensee or designee, for the registration of any Patent, Trademark or
Copyright constituting Collateral that is material to the business of the
Grantors (taken as a whole) with the United States Patent and Trademark Office
or the United States Copyright Office or, if no such filing was made during the
applicable quarter, such Grantor will provide an update to the Administrative
Agent indicating that no such filing was made. Upon written request of the
Administrative Agent, such Grantor shall execute and deliver any and all
security agreements as the Administrative Agent may reasonably request to
evidence the Administrative Agent’s first priority security interest (subject to
Permitted Liens) on any such Patent, Trademark or Copyright, and the General
Intangibles of such Grantor relating thereto or represented thereby.

4.8. Commercial Tort Claims. If, following the Effective Date, any Grantor
identifies the existence of a commercial tort claim (as defined in the UCC)
belonging to such Grantor with an anticipated value (as reasonably determined by
the Borrower in good faith) in excess of $2,500,000 per commercial tort claim,
then, such Grantor shall promptly, and in any event within 30 Business Days
after such Grantor affirmatives determines to assert such commercial tort claim
in writing, notify the Administrative Agent of such commercial tort claim, and,
unless the Administrative Agent otherwise consents, such Grantor shall describe
such commercial tort claim on an updated Schedule 4.8 hereto and shall enter
into an amendment to this Security Agreement, in the form of Exhibit I hereto,
granting to the Administrative Agent a first priority security interest (subject
to Permitted Liens) in such commercial tort claim.

4.9. Letter-of-Credit Rights. If any Grantor becomes the beneficiary of a letter
of credit (except to the extent constituting a Supporting Obligation) with an
individual face amount in excess of $2,500,000 (for each such letter of credit),
such Grantor shall promptly, and in any event within ten Business Days after
becoming a beneficiary, notify the Administrative Agent thereof and cause the
issuer and/or confirmation bank to consent to the assignment of any
Letter-of-Credit Rights to the Administrative Agent, all in form and substance
reasonably satisfactory to the Administrative Agent.

4.10. [Reserved].

4.11. No Interference. Such Grantor agrees that it will not interfere with any
right, power and remedy of the Administrative Agent provided for in this
Security Agreement or now or hereafter existing at law or in equity or by
statute or otherwise, or the exercise or beginning of the exercise by the
Administrative Agent of any one or more of such rights, powers or remedies, in
each case to extent such rights, powers are remedies are exercised or begun to
be exercised in accordance with this Security Agreement or any applicable law,
equitable right, power or remedy, or statute.

4.12. Insurance. (a) In the event any Collateral is located in any area that is
and continues to be designated by the Federal Emergency Management Agency as a
“Special Flood Hazard Area” and if any Lender is required by applicable law to
have Collateral covered by flood insurance, each Grantor shall purchase and
maintain flood insurance on such Collateral (including any personal property
which is located on any real property leased by such Loan Party within a
“Special Flood Hazard Area”). The amount of flood insurance required by this
Section shall at a minimum comply with laws applicable to any Lender with to the
amount of insurance required to be maintained by any affected Grantor, including
the Flood Disaster Protection Act of 1973, as amended.

 

15



--------------------------------------------------------------------------------

(b) All insurance policies required hereunder and under Section 5.05 of the
Credit Agreement shall, within 30 days following the Effective Date or, if any
such insurance policy is obtained after the Effective Date, within 30 days
following the date on which such insurance policy is obtained, name the
Administrative Agent (for the benefit of the Administrative Agent and the
Secured Parties) as an additional insured on all general liability insurance
policies (excluding, for the avoidance of doubt, directors and officers,
workers’ compensation, health and benefit and vehicle and similar liability
policies) and as lender loss payee for all claims in excess of $500,000, as
applicable, and shall contain customary lender loss payable clauses or mortgagee
clauses, through endorsements in form and substance reasonably satisfactory to
the Administrative Agent. The Grantors shall use commercially reasonable efforts
to cause all such insurance, to the extent consistent with practices then
adopted by insurance carriers generally, to provide that (i) no such insurance
shall be affected by any act or neglect of the insured or owner of the property
described in such policy; and (ii) such policy and loss payable or mortgagee
clauses may be canceled, amended, or terminated only upon at least thirty days
prior written notice given to the Administrative Agent (it being understood that
the failure to cause the foregoing to occur after the use of commercially
reasonable efforts to do so shall not constitute a Default or Event of Default.
Except as otherwise provided in this paragraph, all such insurance policies
shall require that the proceeds of the insurance required to be maintained
pursuant to this paragraph shall be payable to the Administrative Agent.

(c) All premiums on insurance required under Section 4.12(b) of this Security
Agreement and under Section 5.05 of the Credit Agreement shall be paid when due
by the Grantors, and, if reasonably requested by the Administrative Agent,
copies of the policies delivered to the Administrative Agent. If any Grantor
fails to obtain or maintain any insurance as required by this Section, the
Administrative Agent may obtain such insurance at the Borrower’s expense. This
insurance may, but need not, protect the Grantors’ interests. The coverage that
the Administrative Agent purchases may not pay any claim that the Grantors make
or any claim that is made against the Grantors in connection with the
Collateral. The applicable Grantor may later cancel any insurance purchased by
the Administrative Agent, but only after providing the Administrative Agent with
evidence that such Grantor has obtained insurance as required by this Security
Agreement. If the Administrative Agent purchases insurance for the Collateral,
the Grantors jointly and severally will be responsible for the out-of-pocket
costs of that insurance, including interest and any other charges, the
Administrative Agent may incur in connection with the placement of the
insurance, until the effective date of the cancellation or expiration of the
insurance. The costs of the insurance may be added to the Borrower’s or such
Grantor’s total outstanding balance or obligation. The costs of the insurance
may be more than the cost of insurance the applicable Grantor may be able to
obtain on its own; provided that, except upon the occurrence and during the
continuance of a Specified Event of Default, the costs of such insurance shall
not be greater than 50% higher than the cost of the corresponding insurance to
the Borrower or applicable Grantor. By purchasing such insurance, the
Administrative Agent shall not be deemed to have waived any Default (if any)
arising from such Grantor’s failure to maintain such insurance or pay any
premiums therefor.

4.13. [Reserved].

4.14. Deposit Account Control Agreements. If at any time the Grantors maintain
an average daily balance of more than $25,000,000 in the aggregate in all
Deposit Accounts, with banks (as defined in the UCC) other than the
Administrative Agent, in each case excluding Excluded Accounts, then (i) the
Borrower shall promptly notify the Administrative Agent in writing thereof and
(ii) upon the request of the Administrative Agent, the applicable Grantors will
promptly provide to the Administrative Agent Deposit Account Control Agreements
for such Deposit Accounts that exceed such thresholds, duly executed on behalf
of the applicable Grantors and the applicable banks at which such Deposit
Accounts are maintained. Notwithstanding the foregoing, the Grantors shall not
be required to provide Deposit Account Control Agreements with respect to
Deposit Accounts at banks located outside the United States so long as the
Grantors maintain at least $50,000,000 in the aggregate in Deposit Accounts with
the Administrative Agent and/or at United States banks or branches located in
the United States of non-United States banks that have executed Deposit Account
Control Agreements pursuant to the preceding sentence.

 

16



--------------------------------------------------------------------------------

4.15. Change of Name or Location; Change of Fiscal Year. No Grantor shall
(a) change its name as it appears in official filings in the state of its
incorporation or organization, (b) change its chief executive office, principal
place of business, mailing address, corporate offices or warehouses or locations
at which Collateral is held or stored, or the location of its records concerning
the Collateral as set forth in this Security Agreement, (c) change the type of
entity that it is, (d) change its organization identification number, if any,
issued by its state of incorporation or other organization, or (e) change its
state of incorporation or organization, in each case, unless the Administrative
Agent shall have received written notice at least 10 days prior to such change
and the Administrative Agent shall have acknowledged in writing that either
(1) such change will not adversely affect the validity, perfection or priority
of the Administrative Agent’s security interest in the Collateral, or (2) any
reasonable action requested by the Administrative Agent in connection therewith
to continue the priority and perfection of any Liens in favor of the
Administrative Agent, on behalf of the Secured Parties, in any Collateral has
been completed or taken, provided that any new location shall be in the United
States. No Grantor shall change its fiscal year, which as of the Effective Date
ends on December 31, without the prior written consent of the Administrative
Agent; provided that any Subsidiary acquired after the Effective Date may change
its fiscal year end to December 31.

ARTICLE V

EVENTS OF DEFAULT AND REMEDIES

5.1. [Reserved]

5.2. Remedies.

(a) Upon the occurrence and during the continuation of an Event of Default, the
Administrative Agent may, with the concurrence or at the direction of the
Required Lenders, exercise any or all of the following rights and remedies, in
each case to the extent permitted by law:

(i) those rights and remedies provided in this Security Agreement, the Credit
Agreement, or any other Loan Document;

(ii) those rights and remedies available to a secured party under the UCC
(whether or not the UCC applies to the affected Collateral) or under any other
applicable law (including, without limitation, any law governing the exercise of
a bank’s right of setoff or bankers’ lien) when a debtor is in default under a
security agreement;

(iii) give notice of sole control or any other instruction under any Deposit
Account Control Agreement or any other control agreement with any securities
intermediary and take any action therein with respect to such Collateral;

(iv) without notice (except as specifically provided in Section 8.1 or elsewhere
herein or as required by applicable law), demand or advertisement of any kind to
any Grantor or any other Person, except as expressly provided in Section 5.3(b),
enter the premises of any Grantor where any Collateral is located (through
self-help and without judicial process) to collect, receive, assemble, process,
appropriate, sell, lease, assign, grant an option or options to purchase or
otherwise dispose of, deliver, or realize upon, the Collateral or any part
thereof in one or more parcels at public or private sale or sales (which sales
may be adjourned or continued from time to time with or without notice and,
subject to the terms of any lease or sublease applicable to such premises, may
take place at a Grantor’s premises or elsewhere), for cash, on credit or for
future delivery without assumption of any credit risk, and upon such other terms
as are commercially reasonable; and

 

17



--------------------------------------------------------------------------------

(v) concurrently with written notice to the Grantor, transfer and register in
its name or in the name of its nominee the whole or any part of the Pledged
Collateral, exchange certificates or instruments representing or evidencing
Pledged Collateral for certificates or instruments of smaller or larger
denominations, exercise the voting and all other rights as a holder with respect
thereto, to collect and receive all cash dividends, interest, principal and
other distributions made thereon and to otherwise act with respect to the
Pledged Collateral as though the Administrative Agent was the outright owner
thereof.

(b) The Administrative Agent, on behalf of the Secured Parties, shall comply
with any applicable state or federal law requirements in connection with a
disposition of the Collateral and, except as otherwise expressly provided by the
non-waivable provisions of the UCC, compliance will not be considered to
adversely affect the commercial reasonableness of any sale of the Collateral.

(c) The Administrative Agent shall have the right upon any such public sale or
sales and, to the extent permitted by law, upon any such private sale or sales,
to purchase for the benefit of the Administrative Agent and the Secured Parties,
the whole or any part of the Collateral so sold, free of any right of equity
redemption, which equity redemption each Grantor hereby expressly releases to
the extent permitted by applicable law.

(d) Until the Administrative Agent is able to effect a sale, lease, or other
disposition of Collateral, the Administrative Agent shall have the right to hold
or use Collateral, or any part thereof, to the extent that it deems appropriate
for the purpose of preserving Collateral or its value or for any other purpose
deemed appropriate by the Administrative Agent. The Administrative Agent may, if
it so elects, seek the appointment of a receiver or keeper to take possession of
Collateral and to enforce any of the Administrative Agent’s remedies (for the
benefit of the Administrative Agent and Secured Parties), with respect to such
appointment without prior notice or hearing as to such appointment.

(e) [reserved].

(f) Notwithstanding the foregoing, to the extent permitted by law, neither the
Administrative Agent nor the Secured Parties shall be required to (i) make any
demand upon, or pursue or exhaust any of its rights or remedies against, any
Grantor, any other obligor, guarantor, pledgor or any other Person with respect
to the payment of the Secured Obligations or to pursue or exhaust any of its
rights or remedies with respect to any Collateral therefor or any direct or
indirect guarantee thereof, (ii) marshal the Collateral or any guarantee of the
Secured Obligations or to resort to the Collateral or any such guarantee in any
particular order, or (iii) effect a public sale of any Collateral.

(g) Such Grantor recognizes that the Administrative Agent may be unable to
effect a public sale of any or all the Pledged Collateral and may be compelled
to resort to one or more private sales thereof in accordance with clause
(a) above. Such Grantor also acknowledges that any private sale may result in
prices and other terms less favorable to the seller than if such sale were a
public sale and, notwithstanding such circumstances, agrees that any such
private sale shall not be deemed to have been made in a commercially
unreasonable manner solely by virtue of such sale being private. The
Administrative Agent shall be under no obligation to delay a sale of any of the
Pledged Collateral for the period of time necessary to permit any Grantor or the
issuer of the Pledged Collateral to register such securities for public sale
under the Securities Act of 1933, as amended, or under applicable state
securities laws, even if such Grantor and the issuer would agree to do so.

 

18



--------------------------------------------------------------------------------

5.3. Grantors’ Obligations Upon Default. Upon the request of the Administrative
Agent after the occurrence and during the continuation of an Event of Default,
each Grantor will:

(a) assemble and make available to the Administrative Agent the Collateral and
all books and records relating thereto at any place or places specified in
writing (which may be by electronic mail) by the Administrative Agent, whether
at such Grantor’s premises or elsewhere;

(b) permit the Administrative Agent, by the Administrative Agent’s
representatives and agents (i) to enter any premises where all or any part of
the books and records relating to the Collateral are located for the purposes of
downloading all or any part of such books and records that are in electronic
form and to take possession of and remove all or any part of such books and
records, all without any obligation to pay such Grantor for such use and
occupancy and (ii) subject to the terms of any lease or sublease applicable to
such premises, to enter, occupy and use any premises where all or any part of
the Collateral is located, to take possession of all or any part of such
Collateral not described under clause (i), to remove all or any part of the
Collateral and to conduct sales of all or any part of the Collateral, without
any obligation to pay such Grantor for such use and occupancy (it being
acknowledged that the terms of any applicable lease or sublease may require the
Administrative Agent to make payments to the lessor or sublessor in respect
thereof);

(c) cause an issuer of Pledged Collateral that is Controlled by such Grantor to
furnish to the Administrative Agent, any information regarding the Pledged
Collateral in such detail as the Administrative Agent may specify;

(d) take, or cause an issuer of Pledged Collateral that is Controlled by such
Grantor to take, any and all actions necessary to enable the Administrative
Agent to consummate a public sale (other than an offering registered under the
Securities Act or an offering pursuant to Rule 144A under the Securities Act) or
other disposition of the Pledged Collateral; and

(e) at its own expense, cause the independent certified public accountants then
engaged by the Grantors to prepare and deliver to the Administrative Agent (for
further delivery to each Lender), at any time, and from time to time, promptly
upon the Administrative Agent’s request, the following reports with respect to
the Grantors: (i) a reconciliation of all Accounts constituting Collateral;
(ii) an aging of all Accounts constituting Collateral; (iii) trial balances of
Accounts constituting Collateral; and (iv) a test verification of such Accounts
constituting Collateral.

5.4. Grant of Intellectual Property License. For the purpose of enabling the
Administrative Agent to exercise the rights and remedies under this Article V at
such time as the Administrative Agent shall be lawfully entitled to exercise
such rights and remedies, effective upon the occurrence and during the
continuation of an Event of Default, each Grantor hereby (a) grants to the
Administrative Agent, for the benefit of the Administrative Agent and the
Secured Parties, an irrevocable, nonexclusive license (exercisable without
payment of royalty or other compensation to the Grantors) to use, license or
sublicense, following the occurrence and during the continuance of an Event of
Default, to the extent constituting Collateral, any intellectual property rights
now owned or hereafter acquired by such Grantor, and wherever the same may be
located, and including in such license access to all media in which any of the
licensed items may be recorded or stored and to all computer software and
programs used for the

compilation or printout thereof and (b) irrevocably agrees that the
Administrative Agent may sell any of such Grantor’s Inventory directly to any
person, including without limitation persons who have previously purchased such
Grantor’s Inventory from such Grantor and in connection with any such sale or
other enforcement of the Administrative Agent’s rights under this Security
Agreement, subject to the terms of any license or other agreement governing any
such Trademark (including, without limitation, any requirement to pay royalties
or other amounts), may sell Inventory which bears any Trademark owned by or
licensed to such Grantor and any Inventory that is covered by any Copyright
owned by or licensed to such Grantor and, subject to the terms of any license or
other agreement governing any such Trademark (including, without limitation, any
requirement to pay royalties or other amounts), the Administrative Agent may
finish any work in process and affix any Trademark owned by or licensed to such
Grantor and sell such Inventory as provided herein. Notwithstanding anything to
the contrary herein, the license provided for herein shall terminate
automatically upon the earlier to occur of (i) such time as all Events of
Default shall have been cured or waived and (ii) upon termination of this
Security Agreement.

 

19



--------------------------------------------------------------------------------

ARTICLE VI

ACCOUNT VERIFICATION; ATTORNEY IN FACT; PROXY

6.1. Account Verification. Following the occurrence and during the continuance
of an Event of Default, the Administrative Agent may at any time, in the
Administrative Agent’s own name, in the name of a nominee of the Administrative
Agent, or in the name of any Grantor communicate (by mail, telephone, facsimile
or otherwise) with the Account Debtors of the Grantors, parties to contracts
with any Grantor and obligors in respect of Instruments of any Grantor to verify
with such Persons, to the Administrative Agent’s satisfaction, the existence,
amount, terms of, and any other matter relating to, Accounts, Instruments,
Chattel Paper, payment intangibles and/or other Receivables (in each, to the
extent constituting Collateral).

6.2. Authorization for Administrative Agent to Take Certain Action.

(a) Subject to Section 6.2(b), effective upon the occurrence and during the
continuation of an Event of Default, each Grantor irrevocably authorizes the
Administrative Agent at any time and from time to time in the sole discretion of
the Administrative Agent and appoints the Administrative Agent as its
attorney-in-fact (i) to endorse and collect any cash proceeds of the Collateral,
(ii) subject to clause (d) of Article II, to file any financing statement with
respect to the Collateral and to file any other financing statement or amendment
of a financing statement (which does not add new collateral or add a debtor) in
such offices as the Administrative Agent in its sole discretion deems necessary
or desirable to perfect and to maintain the perfection and priority of the
Administrative Agent’s security interest in the Collateral, (iii) solely in
connection with the exercise of remedies pursuant to Section 5.2, to contact and
enter into one or more agreements with the issuers of uncertificated securities
which are Pledged Collateral or with securities intermediaries holding Pledged
Collateral as may be necessary or advisable to give the Administrative Agent
Control over such Pledged Collateral, (iii) to discharge past due taxes,
assessments, charges, fees or Liens on the Collateral (except for Permitted
Liens), (iv) to contact Account Debtors with respect to any Receivables
constituting Collateral for any reason relating to the Collateral, (v) to demand
payment or enforce payment of the Receivables constituting Collateral in the
name of the Administrative Agent or such Grantor and to endorse any and all
Collateral consisting of checks, drafts, and other instruments for the payment
of money relating to such Receivables, (vi) to sign such Grantor’s name on any
invoice or bill of lading relating to the Receivables to the extent constituting
Collateral, drafts against any Account Debtor of such Grantor with respect to
any Receivables constituting Collateral, assignments and verifications of
Receivables constituting Collateral, (vii) to exercise all of such Grantor’s
rights and remedies with respect to the collection of the Receivables and any
other Collateral, (viii) to settle, adjust, compromise, extend or renew the
Receivables constituting Collateral, (ix) to settle, adjust or compromise any
legal proceedings brought to collect Receivables constituting Collateral, (x) to
prepare, file and sign such Grantor’s name on a proof of claim in bankruptcy or
similar document against any Account Debtor of such Grantor with respect to any
Receivables constituting Collateral, (xi) to prepare, file and sign such
Grantor’s name on any notice of Lien, assignment or satisfaction of Lien or
similar document in connection with Receivables constituting Collateral,
(xii) to change the address for delivery of mail addressed to such Grantor to
such address as the Administrative Agent may designate and to receive and open
of all mail addressed to such Grantor, and (xiii) to do all other acts and
things necessary to carry out this Security Agreement; and the Grantors jointly
and severally agree to reimburse the Administrative Agent promptly following
receipt of written demand therefor from the Administrative Agent for any
documented out-of-pocket payment made or any documented out-of-pocket expense
incurred by the Administrative Agent in connection with any of the foregoing;
provided that, (i) this authorization shall not relieve the Grantors of any of
their obligations under this Security Agreement or under the Credit Agreement,
and (ii) any exercise by the Administrative Agent or any of its nominees of the
authorization provided in this Section 6.2(a) that would otherwise result in a
Default or Event of Default shall be deemed not to be a Default or Event of
Default. Notwithstanding anything to the contrary herein, the power of attorney
provided for herein shall be suspended automatically at such time as all Events
of Default shall have been cured or waived and shall terminate
automatically upon termination of this Security Agreement in accordance with
Section 7.14 hereof.

 

20



--------------------------------------------------------------------------------

(b) All acts of said attorney or designee permitted hereunder are hereby
ratified and approved. The powers conferred on the Administrative Agent, for the
benefit of the Administrative Agent and Secured Parties, under this Section 6.2
are solely to protect the Administrative Agent’s interests in the Collateral and
shall not impose any duty upon the Administrative Agent or any Lender to
exercise any such powers. The Administrative Agent agrees that it shall not
exercise any power or authority granted to it unless an Event of Default has
occurred and is continuing.

6.3. Proxy. SUBJECT TO THE LAST SENTENCE OF THIS SECTION 6.3, EACH GRANTOR
HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS THE ADMINISTRATIVE AGENT, EFFECTIVE
UPON THE OCCURRENCE AND DURING THE CONTINUATION OF AN EVENT OF DEFAULT, AS THE
PROXY AND ATTORNEY-IN-FACT (AS SET FORTH IN SECTION 6.2 ABOVE) OF SUCH GRANTOR
WITH RESPECT TO THE PLEDGED COLLATERAL, INCLUDING THE RIGHT TO VOTE ANY OF THE
PLEDGED COLLATERAL, WITH FULL POWER OF SUBSTITUTION TO DO SO. IN ADDITION TO THE
RIGHT TO VOTE ANY OF THE PLEDGED COLLATERAL, THE FOREGOING APPOINTMENT OF THE
ADMINISTRATIVE AGENT AS PROXY AND ATTORNEY-IN-FACT SHALL INCLUDE THE RIGHT TO
EXERCISE ALL OTHER RIGHTS, POWERS, PRIVILEGES AND REMEDIES TO WHICH A HOLDER OF
ANY OF THE PLEDGED COLLATERAL WOULD BE ENTITLED (INCLUDING GIVING OR WITHHOLDING
WRITTEN CONSENTS OF SHAREHOLDERS, CALLING SPECIAL MEETINGS OF SHAREHOLDERS AND
VOTING AT SUCH MEETINGS). UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN
EVENT OF DEFAULT, SUCH PROXY SHALL BE EFFECTIVE, AUTOMATICALLY AND WITHOUT THE
NECESSITY OF ANY ACTION (INCLUDING ANY TRANSFER OF ANY OF THE PLEDGED COLLATERAL
ON THE RECORD BOOKS OF THE ISSUER THEREOF) BY ANY PERSON (INCLUDING THE ISSUER
OF THE PLEDGED COLLATERAL OR ANY OFFICER OR AGENT THEREOF).

6.4. Nature of Appointment; Limitation of Duty. SUBJECT TO THE LAST SENTENCE OF
SECTION 6.2(A), THE APPOINTMENT OF THE ADMINISTRATIVE AGENT AS PROXY AND
ATTORNEY-IN-FACT IN THIS ARTICLE VI IS COUPLED WITH AN INTEREST AND SHALL BE
IRREVOCABLE UNTIL THE DATE ON WHICH THIS SECURITY AGREEMENT IS TERMINATED IN
ACCORDANCE WITH SECTION 7.14. NOTWITHSTANDING ANYTHING CONTAINED HEREIN, NEITHER
THE ADMINISTRATIVE AGENT, NOR ANY LENDER, NOR ANY OF THEIR AFFILIATES, NOR ANY
OF THEIR OR THEIR AFFILIATES’ RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS
OR REPRESENTATIVES, SHALL HAVE ANY DUTY TO EXERCISE ANY RIGHT OR POWER GRANTED
HEREUNDER OR OTHERWISE OR TO PRESERVE THE SAME AND SHALL NOT BE LIABLE FOR ANY
FAILURE TO DO SO OR FOR ANY DELAY IN DOING SO, EXCEPT IN RESPECT OF DAMAGES
DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE
JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE
ADMINISTRATIVE AGENT OR SUCH LENDER, AS APPLICABLE, OR A PRIMARY RELATED PARTY
OF THE ADMINISTRATIVE AGENT OR SUCH LENDER, AS APPLICABLE; PROVIDED THAT, IN NO
EVENT SHALL ANY SUCH PARTY BE LIABLE FOR ANY PUNITIVE, SPECIAL, INDIRECT OR
CONSEQUENTIAL DAMAGES.

 

21



--------------------------------------------------------------------------------

ARTICLE VII

GENERAL PROVISIONS

7.1. Waivers. To the extent permitted by applicable law, each Grantor hereby
waives notice of the time and place of any public sale or the time after which
any private sale or other disposition of all or any part of the Collateral may
be made. To the extent such notice may not be waived under applicable law, any
notice made shall be deemed reasonable if sent to the Borrower, addressed as set
forth in Article IX, at least ten Business Days prior to (i) the date of any
such public sale or (ii) the time after which any such private sale or other
disposition may be made. To the maximum extent permitted by applicable law, each
Grantor waives all claims, damages, and demands against the Administrative Agent
or any Lender arising out of the repossession, retention or sale of the
Collateral, except as determined by a court of competent jurisdiction by final
and appealable judgment to have resulted from the gross negligence or willful
misconduct of the Administrative Agent or such Lender, as applicable, or a
Primary Related Party of the Administrative Agent or such Lender, as applicable.
To the extent it may lawfully do so, each Grantor absolutely and irrevocably
waives and relinquishes the benefit and advantage of, and covenants not to
assert against the Administrative Agent or any Lender, any valuation, stay,
appraisal, extension, moratorium, redemption or similar laws and any and all
rights or defenses it may have as a surety now or hereafter existing which, but
for this provision, might be applicable to the sale of any Collateral made under
the judgment, order or decree of any court, or privately under the power of sale
conferred by this Security Agreement, or otherwise. Except as otherwise
specifically provided herein, each Grantor hereby waives presentment, demand,
protest or any notice (to the maximum extent permitted by applicable law) of any
kind in connection with this Security Agreement or any Collateral.

7.2. Limitation on Administrative Agent’s and Secured Parties’ Duty with Respect
to the Collateral. The Administrative Agent shall have no obligation to clean-up
or otherwise prepare the Collateral for sale. The Administrative Agent and each
Secured Party agrees, by its acceptance of the benefits hereof, that it shall
use reasonable care with respect to the Collateral in its possession or under
its control. Neither the Administrative Agent nor any Lender shall have any
other duty as to any Collateral in its possession or control or in the
possession or control of any agent or nominee of the Administrative Agent or
such Lender, or any income thereon or as to the preservation of rights against
prior parties or any other rights pertaining thereto. To the extent that
applicable law imposes duties on the Administrative Agent to exercise remedies
in a commercially reasonable manner, each Grantor acknowledges and agrees that
(subject to the non-waivable provisions of the UCC and any other applicable law)
it is commercially reasonable for the Administrative Agent (i) to fail to incur
expenses deemed significant by the Administrative Agent to prepare Collateral
for disposition or otherwise to transform raw material or work in process into
finished goods or other finished products for disposition, (ii) to fail to
obtain third party consents for access to Collateral to be disposed of; provided
that it is agreed that is not commercially reasonable for the Administrative
Agent or any other Secured Party to dispose or to seek to dispose of Pledged
Securities without complying with all applicable securities laws (including,
without limitation, blue-sky laws), or to obtain or, if not required by other
law, to fail to obtain governmental or third party consents for the collection
or disposition of Collateral to be collected or disposed of; provided that it is
agreed that it is not commercially reasonable for the Administrative Agent or
any other Secured Party to dispose of or to seek to dispose of Pledged
Securities without obtaining all necessary governmental or regulatory consents,
(iii) to fail to exercise collection remedies against Account Debtors or other
Persons obligated on Collateral or to remove Liens on or any adverse claims
against Collateral, (iv) to exercise

 

22



--------------------------------------------------------------------------------

collection remedies against Account Debtors and other Persons obligated on
Collateral directly or through the use of collection agencies and other
collection specialists, (v) to advertise dispositions of Collateral through
publications or media of general circulation, whether or not the Collateral is
of a specialized nature, (vi) to contact other Persons, whether or not in the
same business as the Grantors, for expressions of interest in acquiring all or
any portion of the Collateral, (vii) to hire one or more professional
auctioneers to assist in the disposition of Collateral, whether or not the
Collateral is of a specialized nature, (viii) to dispose of Collateral by
utilizing internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capacity of doing so, or
that match buyers and sellers of assets, (ix) to dispose of assets in wholesale
rather than retail markets, (x) to disclaim disposition warranties, such as
title, possession or quiet enjoyment, (xi) to purchase insurance or credit
enhancements to insure the Administrative Agent against risks of loss,
collection or disposition of Collateral or to provide to the Administrative
Agent a guaranteed return from the collection or disposition of Collateral, or
(xii) to the extent deemed appropriate by the Administrative Agent, to obtain
the services of other brokers, investment bankers, consultants and other
professionals to assist the Administrative Agent in the collection or
disposition of any of the Collateral; provided that the parties agree that it
shall not be commercially reasonable to exercise any of the actions described in
clause (i) through (xii) except following the occurrence and during the
continuation of an Event of Default. Each Grantor acknowledges that the purpose
of this Section 7.2 is to provide non-exhaustive indications of what actions or
omissions by the Administrative Agent would be commercially reasonable in the
Administrative Agent’s exercise of remedies against the Collateral and that
other actions or omissions by the Administrative Agent shall not be deemed
commercially unreasonable solely on account of not being indicated in this
Section 7.2. Without limitation upon the foregoing, nothing contained in this
Section 7.2 shall be construed to grant any rights to any Grantor or to impose
any duties on the Administrative Agent that would not have been granted or
imposed by this Security Agreement or by applicable law in the absence of this
Section 7.2.

7.3. Compromises and Collection of Collateral. Each Grantor and the
Administrative Agent recognize that setoffs, counterclaims, defenses and other
claims may be asserted by obligors with respect to certain of the Receivables,
that certain of the Receivables may be or become uncollectible in whole or in
part and that the expense and probability of success in litigating a disputed
Receivable may exceed the amount that reasonably may be expected to be recovered
with respect to a Receivable. In view of the foregoing, each Grantor agrees that
the Administrative Agent may at any time and from time to time, if an Event of
Default has occurred and is continuing, compromise with the obligor on any
Receivable, accept in full payment of any Receivable such amount as the
Administrative Agent in its sole discretion shall determine or abandon any
Receivable, and, to the extent permitted by the UCC and other applicable law,
any such action by the Administrative Agent shall be commercially reasonable so
long as the Administrative Agent acts in good faith based on information known
to it or in its possession at the time it takes any such action; provided that
no Default or Event of Default (including, without limitation, under
Section 6.04 of the Credit Agreement) shall be deemed to occur as a result of
any such action taken by the Administrative Agent).

7.4. Secured Party Performance of Debtor Obligations. Without having any
obligation to do so, subject to any limitations contained in this Security
Agreement, the Administrative Agent may perform or pay any obligation which any
Grantor has agreed to perform or pay in this Security Agreement and the Grantors
jointly and severally shall reimburse the Administrative Agent for any amounts
paid by the Administrative Agent pursuant to this Section 7.4. The Grantors’
obligations to reimburse the

Administrative Agent pursuant to the preceding sentence shall be a Secured
Obligation payable promptly following receipt by the Grantors of written demand
therefor.

 

23



--------------------------------------------------------------------------------

7.5. Specific Performance of Certain Covenants. Each Grantor acknowledges and
agrees that a breach of any of the covenants contained in Sections 4.1(e), 4.4,
4.5, 4.6, 4.7, 4.8, 4.9, 4.12, 4.14, 4.15 or 5.3 will cause irreparable injury
to the Administrative Agent and the Secured Parties, that the Administrative
Agent and Secured Parties have no adequate remedy at law in respect of such
breaches and therefore agrees, without limiting the right of the Administrative
Agent or the Secured Parties to seek and obtain specific performance of other
obligations of the Grantors contained in this Security Agreement, that the
covenants of the Grantors contained in the Sections referred to in this
Section 7.5 shall be specifically enforceable against each Grantor.

7.6. Dispositions Not Authorized. Following the occurrence and during the
continuation of an Event of Default, (i) no Grantor is authorized to sell or
otherwise dispose of the Collateral except as set forth in Section 4.1(d) and
(ii) notwithstanding any course of dealing between the Grantors and the
Administrative Agent or other conduct of the Administrative Agent, no
authorization to sell or otherwise dispose of the Collateral (except as set
forth in Section 4.1(d)) shall be binding upon the Administrative Agent or the
Secured Parties unless such authorization is in writing signed by the
Administrative Agent with the consent or at the direction of the Required
Lenders; provided that nothing in this Section 7.6 shall limit in any way
Section 9.18 of the Credit Agreement.

7.7. No Waiver; Amendments; Cumulative Remedies. No delay or omission of the
Administrative Agent or any Lender to exercise any right or remedy granted under
this Security Agreement shall impair such right or remedy or be construed to be
a waiver of any Default or an acquiescence therein, and any single or partial
exercise of any such right or remedy shall not preclude any other or further
exercise thereof or the exercise of any other right or remedy. No waiver,
amendment or other variation of the terms, conditions or provisions of this
Security Agreement whatsoever shall be valid unless in writing signed by the
Administrative Agent with the concurrence or at the direction of the Lenders
required under Section 9.02 of the Credit Agreement and then only to the extent
in such writing specifically set forth. All rights and remedies contained in
this Security Agreement or by law afforded shall be cumulative and all shall be
available to the Administrative Agent and the Secured Parties until Payment in
Full of the Secured Obligations.

7.8. Limitation by Law; Severability of Provisions. Notwithstanding anything to
the contrary herein, all rights, remedies and powers provided in this Security
Agreement may be exercised only to the extent that the exercise thereof does not
violate any applicable provision of law, and all the provisions of this Security
Agreement are intended to be subject to all applicable mandatory provisions of
law that may be controlling and to be limited to the extent necessary so that
they shall not render this Security Agreement invalid, unenforceable or not
entitled to be recorded or registered, in whole or in part. Any provision in
this Security Agreement that is held to be inoperative, unenforceable, or
invalid in any jurisdiction shall, as to that jurisdiction, be inoperative,
unenforceable, or invalid without affecting the remaining provisions in that
jurisdiction or the operation, enforceability, or validity of that provision in
any other jurisdiction, and to this end the provisions of this Security
Agreement are declared to be severable.

7.9. Reinstatement. This Security Agreement shall remain in full force and
effect and continue to be effective should any petition be filed by or against
any Grantor for liquidation or reorganization, should the Grantors collectively
or any Grantor individually become insolvent or make an assignment for the
benefit of any creditor or creditors or should a receiver or trustee be
appointed for all or any significant part of any Grantor’s assets, and shall
continue to be effective or be reinstated, as the case may be, if at any time
payment and performance of the Secured Obligations, or any part thereof, is,
pursuant to applicable law, rescinded or reduced in amount, or must otherwise be
restored or returned by any obligee of the Secured Obligations, whether as a
“voidable preference,” “fraudulent conveyance,” or otherwise, all as though such
payment or performance had not been made in the event that any payment, or any
part thereof, is rescinded, reduced, restored or returned, the Secured
Obligations shall be reinstated and deemed reduced only by such amount paid and
not so rescinded, reduced, restored or returned.

 

24



--------------------------------------------------------------------------------

7.10. Benefit of Agreement. The terms and provisions of this Security Agreement
shall be binding upon and inure to the benefit of the Grantors, the
Administrative Agent and the Secured Parties and their respective successors and
assigns (including all persons who become bound as a debtor to this Security
Agreement), except that, except (x) to the extent permitted under Section 6.03
of the Credit Agreement, or (y) with respect to any Grantor that is an
Immaterial Subsidiary, the Grantors shall not have the right to assign their
rights or delegate their obligations under this Security Agreement or any
interest herein, without the prior written consent of the Administrative Agent.
No sales of participations, assignments, transfers, or other dispositions of any
agreement governing the Secured Obligations or any portion thereof or interest
therein shall in any manner impair the Lien granted to the Administrative Agent,
for the benefit of the Administrative Agent and the Secured Parties, hereunder.

7.11. Survival of Representations. All representations and warranties of the
Grantors contained in this Security Agreement shall survive the execution and
delivery of this Security Agreement.

7.12. Taxes and Expenses. Any taxes (including income taxes) payable or ruled
payable by Federal or State authority in respect of this Security Agreement
shall be paid by the Grantors, together with interest and penalties, if any. The
Grantors shall pay (i) all reasonable and documented out of pocket expenses
incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent, in connection with the preparation of this Security Agreement and any
amendments, modifications or waivers of the provisions thereof, (ii) all
documented out-of-pocket expenses incurred by the Credit Parties including the
fees, charges and disbursements of any counsel for the Administrative Agent, the
Issuing Bank or any Lender, in connection with the enforcement or protection of
its rights in connection with this Security Agreement, provided that the
Borrower’s obligations under this Section 7.12 for fees and expenses of legal
counsel shall be limited to fees and expenses of (x) one outside legal counsel
for all Persons described in clauses (i) and (ii) above, taken as a whole,
(y) in the case of any conflict of interest, one outside legal counsel for such
affected Person or group of Persons and (z) if necessary, one local legal
counsel in each relevant jurisdiction

7.13. Headings. The title of and section headings in this Security Agreement are
for convenience of reference only, and shall not govern the interpretation of
any of the terms and provisions of this Security Agreement.

7.14. Termination. This Security Agreement shall continue in effect
(notwithstanding the fact that from time to time there may be no Secured
Obligations outstanding) until all of the Secured Obligations have been Paid in
Full (or with respect to any outstanding Letters of Credit, (i) a deposit of
cash or Cash Equivalent Investments, (ii) cash collateralization in a manner
consistent with Section 2.05(j) of the Credit Agreement, or (iii) at the
reasonable discretion of the Administrative Agent, a back up standby Letter of
Credit satisfactory to the Administrative Agent has been delivered to the
Administrative Agent) and the Commitments are terminated.

7.15. Entire Agreement. This Security Agreement and the other Loan Documents
embody the entire agreement and understanding between the Grantors and the
Administrative Agent relating to the Collateral and supersedes all prior
agreements and understandings between the Grantors and the Administrative Agent
relating to the Collateral.

7.16. CHOICE OF LAW. THIS SECURITY AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

 

25



--------------------------------------------------------------------------------

7.17. CONSENT TO JURISDICTION. EACH GRANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER,
ANY ISSUING BANK, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY, AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND
ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL
COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN ANY LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY CREDIT PARTY MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO ANY LOAN DOCUMENT
AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

7.18. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

7.19. Indemnity. The Grantors, jointly and severally, hereby agree to indemnify
the Administrative Agent and the Secured Parties, and their respective
successors, assigns, agents and employees, (each an “Indemnitee” and,
collectively, the “Indemnitees”) from and against any and all liabilities,
damages, penalties, suits, costs, and reasonable, documented and invoiced
out-of-pocket expenses of any kind and nature (including the reasonable and
documented out-of-pocket fees, charges and disbursements of (i) one outside
legal counsel to the Administrative Agent and one outside legal counsel to the
other Indemnitees taken as a whole, (ii) in the case of any conflict of
interest, one outside legal counsel for the affected Lender or group of Lenders
and (iii) if necessary, one local legal counsel in each relevant jurisdiction)
imposed on, incurred by or asserted against any Indemnitee, in any way relating
to or arising out of this Security Agreement, or the manufacture, purchase,
acceptance, rejection, ownership, delivery, lease, possession, use, operation,
condition, sale, return or other disposition of any Collateral (including,
without limitation, latent and other defects, whether or not discoverable by the
Indemnitees or any Grantor, and any claim for Patent, Trademark or Copyright
infringement); provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (1) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or a Primary Related Party of such
Indemnitee, or (2) arise out of any claim, litigation, investigation or
proceeding that does not involve an act or omission by the Borrower or any of
its Affiliates and that is brought by an Indemnitee against any other Indemnitee
(provided that in the event of such a claim, litigation, investigation or
proceeding involving a claim of proceeding brought against the Administrative
Agent (in its capacity as such) by other Indemnitees, the Administrative Agent
shall be entitled (subject to the other limitations and exceptions set forth
above) to the benefit of the indemnities set forth above).

 

26



--------------------------------------------------------------------------------

7.20. Counterparts. This Security Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Security Agreement by signing any
such counterpart. Delivery of an executed counterpart of a signature page of
this Security Agreement by facsimile or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this Security
Agreement.

ARTICLE VIII

NOTICES

8.1. Sending Notices. Subject to Section 8.2, any notice required or permitted
to be given under this Security Agreement shall be sent in accordance with
Section 9.01 of the Credit Agreement.

8.2. Change in Address for Notices. Each of the Grantors, the Administrative
Agent and the Lenders may change the address for service of notice upon it by a
notice in writing to the other party.

ARTICLE IX

THE ADMINISTRATIVE AGENT

JPMorgan Chase Bank, N.A. has been appointed Administrative Agent for the
Lenders hereunder pursuant to Article VIII of the Credit Agreement. It is
expressly understood and agreed by the parties to this Security Agreement that
any authority conferred upon the Administrative Agent hereunder is subject to
the terms of the delegation of authority made by the Lenders to the
Administrative Agent pursuant to Article VIII of the Credit Agreement, and that
the Administrative Agent has agreed to act (and any successor Administrative
Agent shall act) as such hereunder only on the express conditions contained in
such Article VIII. Any successor Administrative Agent appointed pursuant to
Article VIII of the Credit Agreement shall be entitled to all the rights,
interests and benefits of the Administrative Agent hereunder.

ARTICLE X

CERTAIN REGULATORY RESTRICTIONS

NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN OR IN ANY OTHER LOAN DOCUMENT,
MARKETAXESS CORPORATION, A DELAWARE CORPORATION, SHALL NOT BE A LOAN PARTY FOR
ANY PURPOSE UNDER THE LOAN DOCUMENTS AND SHALL NOT, DIRECTLY OR INDIRECTLY,
GUARANTEE THE SECURED OBLIGATIONS (IN WHOLE OR IN PART) OR, DIRECTLY OR
INDIRECTLY, GRANT SECURITY INTERESTS IN OR LIENS ON ANY OF ITS ASSETS OR
PROPERTIES (INCLUDING, WITHOUT LIMITATION, EQUITY INTERESTS) TO SECURE THE
SECURED OBLIGATIONS (IN WHOLE OR IN PART).

[Signature Page Follows]

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantors and the Administrative Agent have executed this
Security Agreement as of the date first above written.

 

GRANTORS: MARKETAXESS HOLDINGS INC. By:   /s/ Richard M. McVey   Name: Richard
M. McVey   Title: Chief Executive Officer MARKETAXESS TECHNOLOGIES INC. By:  
/s/ Richard M. McVey   Name: Richard M. McVey   Title: Chief Executive Officer
GREENLINE FINANCIAL TECHNOLOGIES, INC. By:   /s/ Josh Tolman   Name: Josh Tolman
  Title: President

Signature Page to Pledge and Security Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent By:   /s/ Justin B. Kelley  
Name: Justin B. Kelley   Title: Vice President

Signature Page to Pledge and Security Agreement